Citation Nr: 0806300	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  03-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for headaches.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left ear scar.  

3. Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral 
defective hearing.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
head injury.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 24, 1960, to July 15, 
1960.  

By rating action in December 1987, the RO denied service 
connection for bilateral defective hearing.  The veteran was 
notified of this decision and did not appeal.  

By rating action in January 1997, the RO denied service 
connection for headaches and a left ear scar, and denied the 
veteran's request to reopen the claim of service connection 
for bilateral defective hearing.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

In April 1998, the Board of Veterans' Appeals (Board) found 
that new and material evidence had not been submitted to 
reopen the claim of service connection for bilateral 
defective hearing.  In June 1998, the Board denied the 
veteran's request for reconsideration of the April 1998 
decision.  

By rating action in November 1998, the RO denied service 
connection for residuals of a head injury.  The veteran and 
his representative were notified of this decision and did not 
appeal.  

In November 1999, the Board found that there was no clear and 
unmistakable error (CUE) in the April 1998 Board decision 
that denied the veteran's request to reopen the claim of 
service connection for bilateral defective hearing.  

This matter initially came before the Board from a November 
2001, that denied the veteran's request to reopen the claim 
of service connection for residuals of a head injury, 
headaches, a left ear scar, and bilateral defective hearing.  
In February 2005, the Board found that new and material 
evidence had not been submitted to reopen the claims, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In February 
2006, the Court granted a Joint Motion for Remand of the 
February 2005 Board decision.  The Board remanded the appeal 
for additional development in May 2006 and July 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
claims have been obtained by VA.  

2.  Service connection for headaches and a left ear scar was 
finally denied by an unappealed rating decision by the RO in 
January 1997.  

3.  The additional evidence received since the January 1997 
RO decision is either cumulative or redundant of evidence 
already of record, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for headaches and a left ear scar. 

4.  Service connection for bilateral defective hearing was 
most recently denied by the Board in April 1998.  

5.  The additional evidence received since the April 1998 
Board decision is either cumulative or redundant of evidence 
already of record, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral defective hearing.  

6.  Service connection for residuals of a head injury was 
finally denied by an unappealed rating decision by the RO in 
November 1998.  

3.  The additional evidence received since the November 1998 
RO decision is either cumulative or redundant of evidence 
already of record, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a head injury.  

CONCLUSIONS OF LAW

1.  The January 1997 RO decision which denied service 
connection for headaches and a left ear scar is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  New and material evidence has not been submitted to 
reopen the claims of service connection for headaches and a 
left ear scar.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a) (2000); 
38 C.F.R. §§ 3.159, 20.1105 (2007).  

3.  The April 1998 Board decision which denied service 
connection for bilateral defective hearing is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for bilateral 
defective hearing.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a) 
(2000); 38 C.F.R. §§ 3.159, 20.1105 (2007).  

5.  The November 1998 RO decision which denied service 
connection for residuals of a head injury is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for residuals of a 
head injury.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a) (2000); 
38 C.F.R. §§ 3.159, 20.1105 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's request to reopen the 
claims of service connection for headaches, a left ear scar, 
residuals of a head injury and bilateral defective hearing, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in June 2001, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the basis for the prior 
denial of his claims and of the evidence that was needed to 
substantiate his claims.  The veteran was notified of his 
responsibility to submit evidence which showed that he had a 
current disability that was, in some fashion, related to 
service, and why the current evidence was insufficient to 
award the benefits sought.  Furthermore, in letters dated in 
February 2002 and July 2006, the veteran was notified of what 
information and evidence that VA will seek to provide and 
what information and evidence he was expected to provide, and 
that VA would assist him in obtaining evidence, but that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

Although the 2002 and 2006 letters were not sent prior to 
initial adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claims were readjudicated, and a 
statement of the case (SOC) was issued in April 2003, and 
supplemental statements of the case (SSOC) were promulgated 
in February 2004, and April and October 2007.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

In this case, the basis for the prior denial was that there 
was no evidence of any of treatment or diagnosis of the 
claimed disabilities in service or at the time of discharge 
from service; no evidence of any of the claimed disabilities 
until many years thereafter, and no evidence showing a 
relationship between any claimed disabilities and service.  
The statement of the case in April 2003, fully explained to 
the veteran that medical evidence which showed a current 
disability with a relationship to service was required to 
reopen his claims.  Further, the appeal was remanded by the 
Court to attempt to obtain potentially relevant records and 
the veteran and his attorney were given additional time to 
obtain and submit evidence which showed a relationship 
between any claimed disability and service.  Thus, it is 
abundantly clear from the record that the veteran and his 
attorney were fully aware of the type of evidence necessary 
to reopen his claims and were give ample time to submit any 
such evidence.  Therefore, under the specific facts of this 
case, the Board finds that the veteran was not prejudiced by 
any defect in the notification letter under the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The veteran's service medical records and all VA and 
available private medical records identified by him have been 
obtained and associated with the claims file.  The veteran 
was scheduled for a hearing before a member of the Board in 
Washington DC in April 2004, but cancelled due to health 
issues.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, No. 2007-7130 WL 2694606 (Fed. Cir. 
Sept 17, 2007) [hereinafter Mayfield III].  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and found that the error was harmless, as the 
Board has done in this case.).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
attorney clearly have actual knowledge of the evidence that 
is required to be submitted in this case and, based on the 
veteran's contentions as well as the communications provided 
to the veteran and his attorney by the VA, it is reasonable 
to expect that the veteran understands what was needed to 
prevail.  Moreover, any error in VA's notice to the veteran 
(which is initially presumed to be prejudicial) is in fact 
harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 
2007) (burden is on VA to show that error in notice was not 
prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
veteran's claims.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the 
claims to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 
1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for bilateral defective 
hearing was denied by the Board in April 1998.  Service 
connection for headaches and a left ear scar was finally 
denied by the RO in January 1997, and for residuals of a head 
injury by the RO in November 1998.  There was no appeal of 
these rating decisions, and they became final.  Therefore, 
the laws and regulations governing finality and reopening of 
a previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  
Furthermore, the regulation pertaining to the definition of 
new and material has been amended and is effective only for 
claims filed on or after August 29, 2001.  (See 38 C.F.R. 
§ 3,156(a)).  However, this amendment is effective only for 
claims filed on or after August 29, 2001.  The veteran's 
request to reopen the claim was received in April 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

Concerning the claims of service connection, it should be 
noted that a decision by the RO shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).  

As to the final Board decision, unless the Chairman of the 
Board orders reconsideration, or one of the other exceptions 
to finality applies, all Board decisions are final on the 
date stamped on the face of the decision.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  In this case, the Board denied 
a request for reconsideration and also found that there was 
no CUE in the April 1998 decision in June 1998 and November 
1999, respectively.  As no other exceptions to finality 
apply, the April 1998 decision is final as to the evidence 
then of record.  Id.  

Factual Background & Analysis

Historically, the service records showed that the veteran 
entered service at Ft. Hood on May 24, 1960, and was assigned 
to a basic combat training unit on May 28th.  Although the 
veteran's conduct rating was excellent, his efficiency rating 
was poor due to the fact that he reportedly was functionally 
illiterate and could not read or write.  Because he was 
unable to keep up with the other recruits due to his learning 
impairment, he was referred by his company commander for a 
psychiatric evaluation on June 21st.  The diagnosis was 
chronic, severe, inadequate personality manifested by 
functional illiteracy and poor ability to learn.  The veteran 
was recommended for discharge from service on June 27th and 
separated from service on July 15, 1960.  An Extract of 
Health Records on June 27th, indicated that his medical 
records had been reviewed and showed that he was on sick call 
once during service, on June 21, 1960.  Thus, the service 
records showed that the veteran had a total of 52 days of 
active service, all of which was served at Ft Hood, Texas, 
and that he was on sick call only one time; for a psychiatric 
evaluation to determine his suitability for service on June 
21, 1960.  

Additionally, it should be noted that all of the disabilities 
at issue on appeal are claimed to be the result of a head 
injury in service.  On his original claim for VA benefits in 
May 1997, the veteran sought service connection for hearing 
loss in the right ear, and on a subsequent application in 
October 1987, claimed hearing loss in the left ear, both due 
to a head injury while working on a garbage truck at Ft Hood.  
In November 1996, the veteran claimed service connection for 
residuals of a head injury, including chronic headaches and a 
left ear scar, all stemming from the same incident at Ft 
Hood.  

All of the information above was of record and was considered 
in the prior Board (April 1998) and final rating decisions 
(January 1997 and November 1998) that denied the veteran's 
claims for service connection.  

However, subsequently, the veteran's attorney argued that 
because the veteran asserted in his current claim that he 
sustained a head injury in service either at Ft. Hood, Ft. 
Collins, or at Ft. Carson (veteran could not recall which 
Post) sometime in 1960 or 1961, and had also indicated that 
he was receiving Social Security income, that VA had a duty 
to attempt to obtain these records.  

Subsequent to a Joint Motion for Remand, the Board received a 
response from the Social Security Administration in October 
2007, to the effect that the veteran was receiving retirement 
benefits and not disability benefits.  The agency also 
indicated that his retirement folder could not be located and 
that there were no medical records pertaining to the veteran.  
A reply from the National Personal Records Center (NPRC) in 
August 2006, was to the effect that there were no records 
pertaining to the veteran at Ft. Carson Army Clinic.  An 
earlier response in April 2003, indicated that there were no 
records pertaining to the veteran at Ft. Collins.  

The evidence of record prior to the January 1997 and November 
1998 final RO decisions, and the April 1998 Board decision 
which denied service connection for the disabilities on 
appeal included the above described service health records, 
numerous VA medical records showing treatment for various 
maladies from 1982 to 1989, and private medical records 
showing treatment from 1991 to 1997.  Except for occasional 
complaints of headaches, none of the medical reports showed 
any specific findings or diagnosis referable to any residuals 
of a head injury, headaches, or left ear scar.  While the 
veteran was suspected of having some hearing impairment when 
examined by VA in October 1987, the audiologist indicated 
that the diagnostic findings were of questionable 
reliability.  

Service connection was denied by the RO for headaches and 
left ear scar in January 1997, and for residuals of a head 
injury in November 1998, and for hearing loss by the Board in 
April 1998, on the grounds that there was no evidence of any 
head injury, hearing loss, headaches, or left ear scar in 
service; no evidence of any residuals of a head injury, 
headaches or left ear scar subsequent to service, and no 
evidence relating any current claimed disability or hearing 
loss to service or any incident therein.  

The evidence added to the record since the prior Board and 
final rating decisions included numerous VA and private 
medical records showing treatment for various maladies from 
1999 to the present.  The additional records included a 
diagnosis of hearing loss in May 2000.  (See private 
audiological report dated in February 2002).  However, the 
remaining additional evidence did not include any specific 
findings, abnormalities, or diagnosis referable to any 
residuals of a head injury, headaches, or left ear scar.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative evidence relating any current hearing loss or any 
claimed residuals of a head injury, including headaches or a 
left ear scar to service or any incident therein.  The 
evidence previously reviewed did not show a head injury, 
headaches, left ear scar, or hearing loss in service; no 
evidence of a hearing loss until decades after discharge from 
service, and no evidence of any current residuals of a head 
injury, headaches, or left ear scar at present.  In fact, the 
veteran has never provided any competent evidence that he has 
residuals of a head injury, including headaches or left ear 
scar, or any competent evidence relating the claimed 
disabilities or hearing loss to service.  The evidence added 
to the record since the prior Board and final rating 
decisions, shows no objective or diagnostic evidence of any 
residuals of a head injury, including headaches or left ear 
scar at present, and no competent evidence that any current 
hearing loss is related to service or any incident therein.  

As a whole, the additional evidence does not offer any new 
probative information showing that the veteran's hearing loss 
or claimed disabilities are medically related to any incident 
in service.  Thus, the Board finds that the additional 
evidence is not new and material, since it does not include 
competent medical findings linking the veteran's current 
hearing loss or claimed residuals of a head injury, including 
headaches or a left ear scar to service.  The medical reports 
do not offer any new or favorable probative information and 
are merely cumulative of evidence already of record.  

The veteran has variously reported that the claimed head 
injury occurred while working on a garbage truck; while 
hauling rifles (see October 2002 letter), and while on guard 
duty (see February 2003 letter), that the injury occurred at 
Ft. Hood, Ft. Carson or possibly Ft. Collins, and that he was 
hospitalized at an Army facility for two weeks (see July 1997 
VA Form 9).  While the Board is cognizant that the veteran 
was recently in 2007 appointed a legal guardian and 
conservator by the state because of mental incompetency 
(functional and cognitive impairment) due to dementia and 
that this may account for the apparent inconsistencies, the 
objective evidence of record including the service records 
showed that he served on active duty for only 52 days, that 
all of his service was at Ft. Hood, and that other than a 
psychiatric evaluation, he had never been seen on sick call 
during service.  

In any event, the veteran, as a layperson, is not competent 
to offer a medical opinion, nor do his contentions alone, 
provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  

Accordingly, a basis to reopen the claims of service 
connection for residuals of a head injury, headaches, left 
ear scar, and bilateral defective hearing has not been 
presented.  




ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for headaches, the appeal is 
denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a left ear scar, the 
appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for bilateral defective 
hearing, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for residuals of a head 
injury, the appeal is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


